Title: To James Madison from Daniel Clark, 16 July 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 16 July 1803
I had the honor of receiving a few days since your Circular of the 9th. April. The necessity the Captains of our merchant men are now laid under of delivering their Papers to the Consul or Vice Consul on arrival will enable us to forward you in future the semiannual return of American shipping frequenting the Port which heretofore it was not possible to procure with any degree of certainty, as we seldom had a knowledge of the arrival of a merchant ship until the Capt. or Crew were involved in some difficulty which made our interference necessary to relieve them.
The 3rd. section of the law passed last session of Congress authorises us to receive three months pay for all discharged Seamen, and to pay two months thereof to the Person so discharged, “upon his engagement on board of any Vessel to return to the U. S”; This creates a doubt whether the Law meant it should not be paid to the Seaman who being discharged from one ship might find an opportunity of engaging in any other Vessel of the U. S, bound on a foreign Voyage, and I request you will be good enough to explain the point, as otherwise with the best intentions I might be involved in difficulties. Cases may likewise occur where the seaman by having little or no Wages to receive except the two Months pay on being discharged, and not being able to get another Vessel immediately, may become burdensome to the U. S. when his own Pay would relieve him—are the Consuls in this Case permitted to exercise their discretion, or must they follow the strict Letter of the Law, and pay their Wages only on their being embarked?
Seamen left sick I presume are to be regarded in the same light as discharged Seamen, and I shall until I hear from you on the subject, compel such Masters as may leave any to make the same provision for them.
It may likewise happen that some of our Vessels employed chiefly in a trade from one foreign Port to another, may not for a Year or two return to the U. S. Are these Vessels bound by the Provisions of the Act with respect to discharged Seamen, or does it only regard those who may have sailed from the U. S. posterior to the 1st. of may of this Year.
There are no light Houses on this Coast and therefore nothing is exacted from our shipping on that account. The treaty with Spain exempts us from the payment of all dues when our shipping enter for deposit only—when Circumstances require a modification of the Colonial system, and a trade is permitted to the Ports of West Florida & Louisiana our shipping have never in any instance paid more than those of the Country, and the dues here are very trifling.
Respecting the Expence of Quarantine in this Country it will be impossible to make any Estimate, there is no regular Quarantine Ground, no Physician, and no accommodation in such Cases. When a Vessel is suspected of having any contagious or infectious disorder, she is generally obliged to come to anchor somewhere about the Pass a la Loutre 2 or 3 Leagues from the Balize, or perhaps at a League or two from the Fort of Plaquemines, and she is supplied with such Provisions if in Want, as can be procured for the Troops there, or with such as may be sent from the Owner or Consignee at New Orleans, but the distance at which she is from Town does not permit much medical assistance to be given to the Crew, and happy he who in such Cases can survive the danger of disease whether lurking on board, or communicated from the marshes among which the Vessel lies. An instance has just occurred where two or three People having died on board a schooner from imprudence & intoxication, she was reported by the officer at the Balize to be infected, and was consequently detained ’till advice was transmitted to Town. Here it occasioned a great alarm, and orders were given that she should perform Quarantine at the Pass a la Loutre. Three men condemned to the public Works had their Liberty given them on condition of attending on the survivors. In about 3 Weeks afterwards having received a Letter from the Captain stating his situation, and the probability that altho’ then free from disorder he could not long remain so in such an unhealthy Place, I waited on the Governor and got an order immediately to have him relieved, which arrived in time to prevent the Danger I apprehended.

Inclosed I forward you a table of the duties paid by the Shipping frequenting the Mississippi, in compliance with your orders, & remain with respect Sir Your most obedient & most humble Servant
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). Docketed by Brent as received 22 Aug. and in another hand “To be answd.”



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   Section 3 of “An Act supplementary to the ‘act concerning Consuls and Vice-Consuls, and for the further protection of American Seamen,’” 28 Feb. 1803 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:203–4).



   
   See article 22 of the 1795 Treaty of San Lorenzo (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:337).



   
   Enclosure not found.


